LEARNED HAND, District Judge.
A composition arises from the acceptance of an offer to the creditors to purchase the estate. In this case the offer was made before the year was up, and it can only be interpreted as made at that time to all those who are shown on the schedules. The bankrupt could not tell who would prove before October 1, 1915. It could not have been within his purpose, therefore, to exclude A., B., or C., who might fail to do so. There is no administrative reason why failure to prove should work a forfeiture of the offer so made. When the estate is to be administered it is necessary to put a period to the proving of claims, because the rate’ of dividend depends upon what claims are proved. Not so in a composition (Re Fox, 6 Am. Bankr. Rep. 525), because the, dividend is necessarily fixed by the bankrupt upon the schedules alone. To include claims not proved within the year would undoubtedly create a bad situation, if such claims might vote upon the composition, since those alone should vote who have an option to administer or to accept the offer; but section 12b provides against that by putting the acceptance into the hands of those only who have proved before the application to confirm. Thus, while the offer is made to all, the right to accept is given only to those who have any option.' It does not, however, follow that in accepting they do not accept to the full extent of the offer, and do not include those who may not prove till after the year is past. Certainly, their acceptance covers all those mentioned in the schedules who have not proved but who shall before the year is up. Why should it not cover the rest mentioned in the schedules ? Section 57n seems to me to have no application whatever to the situation; it concerns only proving claims against the bankrupt estate, and that is quite irrelevant to an offer to the bankrupt’s creditors.
If the offer were made after the year expired, so that the bankrupt knew the only creditors who could in any event administer his estate, the result might well be different. That question I leave till it arises, but obviously one of the rights of the creditors might be to have as large as possible an offer from the bankrupt-to weigh against their own administration of the estate. Obviously the bankrupt cannot make as large an offer if he must include scheduled creditors who have not proved. ■ Such considerations do not apply when the bankrupt makes his offer before the year is up, because at that time he must take the chance in any event that all who are scheduled may prove. '
There is no case which deals with the subject but Re Brown (D. C.) 123 Fed. 336, in which a creditor was not allowed to take his dividend though the composition had been confirmed before the year was up. Why he should have been compelled to prove against an estate which had been redelivered to the bankrupt is not apparent to me. Re French (D. C.) 181 Fed. 583, does not touch the case at bar, because the offer was made after the year had expired; it falls within the proviso suggested above and may well have been correct. Re Lane (D. C.) 125 Fed. 772, turns upon whether a dilatory creditor may take *573the dividend of one who did not claim the dividend. It does not appear whether the offer was made before or after the year was out, but in any event the composition had been confirmed upon a deposit appropriated only to creditors who had filed. Re Rider (D. C.) 96 Fed. 808, and Re Harvey (D. C.) 144 Fed. 901, were each cases where the confirmation was asked before the year was up — a situation which does not present the question here. Re Fox, 6 Am. Bankr. Rep. 525, a decision by Mr. Remington while referee, and of most respectable authority, does not state the facts in the report, and I cannot say what it decides. Some of the language goes further, if taken most broadly, than it is necessary to go in this case.
The ruling of the referee is affirmed, and the composition will not be confirmed unless the bankrupt deposit a sum sufficient to pay the dividends of all creditors scheduled.